ORDER
The Disciplinary Review Board on October 4, 1995, having filed with the Court its decision concluding that EMIL T. RESTAINO of BELLEVILLE, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of two years, for violation of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.15(d) and Rule 1:21-6 (failure to keep proper attorney books and records), RPC 8.1(b) (failure to cooperate with ethics authorities) and RPC 8.4(a) and (c) (attempt to violate the Rules of Professional Conduct and conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further concluding that prior to reinstatement to practice respondent should submit to the Office of Attorney Ethics an accounting of the Estate of Joseph Catala and that after reinstatement to practice respondent should be supervised by a practicing attorney for a period of two years;
And good cause appearing;
It is that EMIL T. RESTAINO is hereby suspended from the practice of law for a period of two years, effective January 1,1996, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent shall provide to the Office of Attorney Ethics an accounting of the Estate of Joseph Catala; and it is further
ORDERED that on reinstatement to practice respondent shall practice under the supervision of a practicing attorney for a period *616of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.